DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendment filed 4/1/2021. Currently, claims 1-18 are pending and claims 9 and 11-18 are withdrawn.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first and second fluid flow, hot flow direction must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Parfenov (US Publication No.: 2013/0140010) in view of R. R. Bawabe (US Patent No.: 3,262,496 hereinafter “Bawabe”).
With respect to claim 1, Parfenov discloses a heat exchanger for managing thermal energy between a flow of a first fluid and a flow of a second fluid (Fig. 1) comprising: a first parting sheet (Fig. 3, top sheet 2 on top of 3); a second parting sheet (Fig. 3, bottom sheet 2 on the bottom of 3); and a closure bar extending between the first and second parting sheets (Fig. 3, bar 3), wherein the closure bar comprises: a body having a body height extending between the first and second parting sheets and an elongated length transverse to the height (Fig. 11, body 31 has a height between sheets as seen in figure 3 and is elongated); a shield positioned upstream from the body relative to a hot flow direction of the first fluid (Fig. 11, shield 37 is upstream from body 31); and a support connecting the shield to the closure bar (Fig. 11, neck between 381 connects shield 37 to 31).
Parfenov does not disclose the shield having a shield height greater than the body height.

With respect to claim 2, Parfenov and Bawabe teach the heat exchanger of claim 1 as discussed above. Parfenov also discloses wherein the elongate body comprises: a first surface that faces towards the flow of the first fluid; and a second surface on an opposite side of the body from the first surface (Fig. 11, first surface on 31 and second surface at the opposite end near 32).
With respect to claim 3, Parfenov and Bawabe teach the heat exchanger of claim 2 as discussed above. Parfenov also discloses wherein a first portion of the support is connected to and extends from the first surface of the closure bar, wherein a second potion of the support is connected to and extends from the shield (Fig. 11, support neck extends from first surface of 31 to shield 37 at 381).
With respect to claim 4, Parfenov and Bawabe teach the heat exchanger of claim 1 as discussed above. Parfenov also discloses wherein the shield is spaced from the body by a gap (Fig. 11, gap at 381).
With respect to claim 5, Parfenov and Bawabe teach the heat exchanger of claim 1 as discussed above. Parfenov also discloses wherein the shield comprises a plurality of shield portions (Fig. 11, shield portions 36 and 37 and Fig. 10, multiple shield portions 37).
With respect to claim 6, Parfenov and Bawabe teach the heat exchanger of claim 5 as discussed above. Parfenov also discloses wherein each shield portion of the plurality of portions is separated from an adjacent shield portion by an opening in the shield (Figs. 10-11, openings 38 between shield portions).
With respect to claim 7, Parfenov and Bawabe teach the heat exchanger of claim 6 as discussed above. Parfenov also discloses wherein the opening in the shield is angled relative to the hot flow direction (Fig. 25, openings 38 are angled between shield portions 37 and 36).
With respect to claim 8, Parfenov and Bawabe teach the heat exchanger of claim 1 as discussed above. Parfenov also discloses wherein the support comprises a cylindrical, cuboid, or spherical shape (Figs. 10-11, support comprises cylindrical shapes 381), and wherein the support has a height that is less than the shield height and less than the body height (Figs. 10-11, height between 381 is less than height at 37 and 31).
With respect to claim 10, Parfenov and Bawabe teach the heat exchanger of claim 1 as discussed above. Parfenov also discloses wherein a cross-sectional shape of the shield comprises a bullnose (Fig. 14, shield 37 has a bullnose).

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection has a new reference Bawabe that teaches the newly added claim limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE E ROJOHN III whose telephone number is (571)270-5431.  The examiner can normally be reached on 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571)272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/CLAIRE E ROJOHN III/Primary Examiner, Art Unit 3763